ASHWORTH, Justice,
dissenting.
I respectfully dissent.
I believe the majority has failed to properly apply the standards pronounced in Al-manza. The error in the charge with regard to applying the law of parties was not calculated to injure the rights of the defendant. Assaying the entire jury charge, the state of the evidence, including the contested issues and weight of probative evidence, the argument of counsel and the other relevant information revealed by the record as a whole, there was no harm to appellant by virtue of any error in the court’s charge.
The judgment should be affirmed.
BURDOCK, J. and HUGHES, J. (Retired) (Sitting by Assignment), join.